UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
                                       :
MARGARET RHEE-KARN,                    :         15cv9946 (DLC)
                                       :
                         Plaintiff,    :        OPINION AND ORDER
                                       :
               -v-                     :
                                       :
SUSAN CHANA LASK, ESQ. A/K/A SUSAN     :
LUSK, A/K/A SUSAN LESK,                :
                                       :
                         Defendant.    :
                                       :
---------------------------------------X

APPEARANCES:

For plaintiff:
Kenneth W. Craig
39 Caroline Ln.
Pisgah Forest, NC 28768
(828) 275-5532

Douglas Richard Dollinger
The Law Offices of Douglas R. Dollinger, P.C. & Associates
570 County Route 49
Middletown, NY 10940
(845) 915-6800

For defendant:
Howard B. Mankoff
Marshall, Dennehy, Warner, Coleman and Goggin
425 Eagle Rock Avenue
Roseland, NJ 07068
(973) 618-4118

Susan Chana Lask
Law Offices of Susan Chana Lask
244 Fifth Ave., Ste. 2369
New York, NY 10001
(917) 300-1958
DENISE COTE, District Judge:

     On December 21, 2015, Margaret Rhee-Karn commenced this

legal malpractice action against Susan Lask, her attorney for

over two years in a child custody dispute before the Family

Court of the State of New York, County of New York (“Family

Court”).   On October 18, 2019, the parties filed cross-motions

for summary judgment.    Rhee-Karn’s motion for summary judgment

is granted in part, as is Lask’s motion for summary judgment.

                             Background

     The following facts are undisputed or taken in the light

most favorable to the non-moving party, unless otherwise noted. 1

In May 2012, Rhee-Karn visited Lask’s professional webpage while

conducting online research related to her pending child custody

dispute before the Family Court.       In a telephone consultation,

Rhee-Karn explained to Lask that her child custody dispute had

been pending before the Family Court for over two years without

a trial.   During this time, the Family Court had issued an

interim order against Rhee-Karn that limited her visitation

rights with her child.    An appeal of this interim order had been




1 Lask argues that Rhee-Karn’s summary judgment motion should be
denied because her Rule 56.1 Statement improperly makes legal
arguments and relies on allegations in the Third Amended
Complaint. The Court has relied only on admissible evidence in
the record, including affidavits, emails, and court documents.
The legal arguments made in the Rule 56.1 Statements of the
parties have been ignored.


                                   2
denied by the Appellate Division.     Rhee-Karn told Lask that she

wanted to obtain a final disposition in the Family Court

proceeding as soon as possible.   She also informed Lask that she

was concerned that her child’s state-appointed attorney and the

court referee were biased against her.

     On May 12, 2012, the parties executed a written retainer

agreement (the “Retainer Agreement”) for Lask’s services and

representation of Rhee-Karn in the Family Court proceeding.    The

Retainer Agreement provided an estimate that the representation

would cost approximately $70,000 to $100,000.    It also

established a minimum flat fee of $25,000 plus a mandatory

$200.00 fee for disbursements during the period of May 2012 to

July 31, 2012.   According to the Retainer Agreement, Lask’s

hourly rate was $650.00 an hour, billable at 15 minute

increments.

I.   Federal Court Actions

     On September 1, 2012, Lask emailed Rhee-Karn suggesting

that she file a motion to stay the Family Court proceedings “on

a constitutional issue that the entire proceedings are tainted”

because Rhee-Karn’s child had not received notice of her right

to obtain independent counsel.    On November 13, Lask sent Rhee-

Karn another email explaining that Family Court is “by statute a

court of limited jurisdiction -- meaning, it excludes its

ability to determine constitutional issues.”    Lask remarked that


                                  3
Family Court would purport to have “no authority” over

constitutional issues raised before it.   On December 9, Lask

emailed Rhee-Karn again, this time informing her that she had

found a “US Supreme Court case that permits the federal court to

issue an injunction in state court proceedings if there is

irreparable harm.”

     On December 21, Lask filed an action in the United States

District Court for the Southern District of New York against the

referee in the Family Court proceeding, the law guardian, and a

court-appointed forensic psychiatrist.    See Complaint, Rhee-Karn

v. Burnett, No. 12cv9354 (NRB) (S.D.N.Y. Dec. 21, 2012) (the

“First Federal Action”).   The complaint alleged that the Family

Court had a “known custom” of committing constitutional

violations against litigants and that the individual state

actors named as defendants had abused their powers by, among

other things, causing delay in Rhee-Karn’s Family Court

proceedings.   On February 5, 2013, the case was voluntarily

dismissed.

     Following dismissal of the First Federal Action and while

the Family Court action was still pending, Lask and Rhee-Karn

continued to email about the possibility of filing a second

action in federal court.   On May 15, 2013, Lask emailed Rhee-

Karn explaining that she had spoken to an attorney who had

confirmed that federal cases should be brought following the


                                 4
conclusion of proceedings in family court.   Lask wrote, “No

federal court is going to get involved.”   The same day, Rhee-

Karn responded stating that she did not think “if [they] didn’t

file the federal [they]’d be closer to a decision” in Family

Court.   On May 19, 2013, Lask emailed Rhee-Karn, with a quote:

“Where others might give up, extraordinary people keep trying

new ideas and combinations until they find what works.”     The

quote was followed by the statement, “Let’s go FEDERAL!”

     In early June 2013, Lask contacted Thomas Shanahan, an

attorney who had pursued an action in the Southern District of

New York alleging that an interim order issued in Family Court

that transferred custody of his client’s children to their

father violated his client’s constitutional rights.   See

Complaint, Marks v. Aylsworth, No. 04cv4090 (GBD) (S.D.N.Y. June

1, 2004).   Shanahan informed Lask that the federal court had set

a “date certain and told [Shanahan] that [the federal court]

would reconsider if the Family Court did not issue a final

appealable decision by that date.”

     On August 28, 2013, Lask emailed Rhee-Karn a “final

complaint” alleging constitutional violations to be filed in

federal court.   She wrote, “I advised many times that a federal

complaint before the family court case terminates is subject to

dismissal as federal courts rule they will not interfere with

family court proceedings.”   She continued that while the


                                 5
“complaint is solid re alleging immunity does not exist because

[the defendants] were malicious,” “a federal court can still

dismiss this.”   “I am being realistic as to the state of the law

which weighs against you.   You may be paying a lot of money only

for this to be dismissed,” she advised.   Lask also demanded a

$25,000 retainer, as well as a $500 fee for disbursements.    Her

hourly billing rate was now $700, and she required a 40%

contingency recovery.   All other terms of the Retainer Agreement

governed.

     On August 30, 2013, Lask filed a second civil rights action

in the Southern District of New York naming the Office of Court

Administration, the referee in the Family Court proceeding, the

Chief Administrative Judge, the law guardian, and others as

defendants.   See Complaint, Rhee-Karn v. Burnett, No. 13cv6132

(JPO) (S.D.N.Y. Aug. 30, 2013) (the “Second Federal Action”).

On February 28, 2014, Lask filed a second amended complaint,

which the defendants moved to dismiss on April 10.   On September

12, 2014, the court dismissed the action on the basis of Younger




                                 6
abstention. 2   Rhee-Karn v. Burnett, No. 13cv6132 (JPO), 2014 WL

4494126, at *7 (S.D.N.Y. Sept. 12, 2014). 3

II.   State Court Proceedings

      While pursuing these actions in federal court, Lask also

represented Rhee-Karn in the ongoing child custody dispute in

Family Court.    On August 29, 2013, the Family Court referee

issued an Order authorizing Lask to provide that court with a

copy of a report from Jonathan Gould, Ph.D., for the purpose of

a peer review evaluation of the court-appointed forensic

psychiatrist, Dr. Stephanie Brandt.    Dr. Brandt had testified in

the Family Court proceedings on four occasions in March 2012 and

submitted reports to the court.    Gould’s peer review report was

intended to provide an opinion on Dr. Brandt’s methods and

procedures, not to provide a second opinion on parental fitness.




2 Younger abstention requires that federal courts abstain from
exercising jurisdiction over constitutional claims seeking
declaratory or injunctive relief where (1) there is an ongoing
state proceeding, (2) involving an important state interest, and
(3) the plaintiff has an adequate opportunity for judicial
review of her constitutional claims in state court during or
after the proceeding. Christ the King Regional High Sch. v.
Culvert, 815 F.2d 919, 224 (2d Cir. 1987); see also Younger v.
Harris, 401 U.S. 37, 49 (1971). The doctrine is based upon
notions of comity and federalism and recognizes that state
courts are presumptively capable of vindicating constitutional
rights. Diamond “D” Cons. Corp. v. McGowan, 282 F.3d 191, 198
(2d Cir. 2002).

3 State law claims for legal malpractice and disgorgement that
were brought against Rhee-Karn’s former counsel in Family Court
also were dismissed. 2014 WL 4494126, at *7.


                                  7
     On September 5, 2013, Gould and Rhee-Karn executed a

Statement of Understanding, which provided that Rhee-Karn would

accept full financial responsibility for Gould’s fees.    On

September 10, Lask emailed Rhee-Karn to relay a conversation

that she had had with Gould. 4   Lask explained that Gould would

not “state anything regarding [Dr. Brandt’s] negligence,” and

that Gould had expressed concern that the Family Court judge

would not accept Gould’s testimony because Gould had only a

Ph.D., while Dr. Brandt had a medical degree.

     On November 6, Gould provided Lask with his peer review

report reviewing the reports Dr. Brandt had submitted to the

Family Court.   On November 7, Lask emailed Rhee-Karn critiquing

both the quality and expense of Gould’s report.    She noted that

Gould had not “even review[ed] Brandt’s testimony” and had

already spent $5,000 on a “form document he cut and past [sic].”

She advised that she could “bring out Brandt’s deficiencies in

[] closing argument” rather than have Gould testify.    Rhee-Karn

agreed.   In late November and December, Rhee-Karn emailed Lask

on at least two occasions explaining that she preferred to not

submit Gould’s report to the Family Court or call him to testify




4 In support of this statement, Rhee-Karn cites an exhibit that
was attached to her opposition to Lask’s motion to dismiss.
Lask objects to this statement as “not properly supported by
citations to the record.” Because this statement is supported
by an exhibit in the record, this Court relies on it.


                                  8
before the Family Court.   On March 1, 2014, Rhee-Karn emailed

Lask again explaining that her former counsel in the Family

Court proceeding had cross-examined Dr. Brandt, and conveying

her assessment that the cross-examination was “enough to

discredit [Dr. Brandt’s] report.”    It appears, therefore, that

Gould’s report was never submitted to the judge presiding over

the Family Court proceedings and he was not called to testify

there.

     On October 15, 2014, a decision issued from the Family

Court granting sole legal and physical custody to the father of

Rhee-Karn’s child, subject to Rhee-Karn’s rights of visitation. 5

The court explained that it had heard testimony from Dr. Brandt,

as well as both parents, the child’s babysitter, and the

maternal grandmother, but had not credited the testimony of the

babysitter and grandmother.   In addition to citing the reports

and testimony of Dr. Brandt as the basis for granting the father

sole custody, the Family Court cited Rhee-Karn’s own testimony

and conduct throughout the proceedings.    In particular, the

court cited Rhee-Karn’s refusal to provide straightforward and

reliable testimony, including about the leak of sensitive

information concerning her child to the New York Post, her




5 This decision was affirmed by the Appellate Division, First
Department on February 16, 2016.



                                 9
 violation of numerous court orders, her loss of employment, and

 her move to three separate homes during the court proceedings.

 The Family Court also cited the father’s testimony demonstrating

 that he was financially and physically able to support the

 child, as well as his residence in the same home throughout the

 proceedings.

III.   Procedural History

       Rhee-Karn filed this action on December 21, 2015, bringing

 claims against Lask for legal malpractice, breach of fiduciary

 duty, negligent infliction of emotional distress, unjust

 enrichment, and deceptive acts or practices that arose out of

 Lask’s representation of Rhee-Karn during her child custody

 dispute.   On September 14, 2017, Lask moved to dismiss the Third

 Amended Complaint for failure to state a claim pursuant to Rule

 12(b)(6), Fed. R. Civ. P.   An Order of September 30, 2018

 granted dismissal of the claims, except those for legal

 malpractice.   In particular, the September 30 Order determined

 that Rhee-Karn had stated claims for legal malpractice in

 connection with Lask’s decision to file the First and Second

 Federal Actions, as well as Lask’s failure to retain a qualified

 expert witness to rebut the testimony of Dr. Brandt. 6


 6 On February 5, 2019, Lask asserted counterclaims against Rhee-
 Karn, as well as Rhee-Karn’s attorneys in this action. The
 counterclaims primarily allege that Rhee-Karn and her attorneys
 committed fraud on the court by initiating this action against


                                 10
     Following months-long letter writing campaigns by both

parties lodging insults and accusations against each other and

causing unnecessary, non-merits-based delay, on August 1, 2019,

the Honorable Loretta A. Preska filed an Order recusing herself

from this case after referring the matter to the United States

Marshal.   As described in Judge Preska’s August 1 Order, Lask

had begun stalking Judge Preska and her chambers staff, and Lask

had informed Judge Preska that Lask had investigated chambers IP

addresses and had monitored certain sites visited.   This case,

therefore, was reassigned to this Court on August 14.

     On October 18, 2019, Lask moved for summary judgment,

arguing that Rhee-Karn had failed to submit timely, admissible

expert reports in support of her legal malpractice claims, could

not establish each element of a legal malpractice claim, and had

failed to prosecute her case.   The same day, Rhee-Karn cross-

moved for summary judgment on her legal malpractice claims.

These motions became fully submitted on November 22.

                            Discussion

     Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to




Lask. Litigation on the counterclaims has been bifurcated from
Rhee-Karn’s legal malpractice claims, and they are not the
subject of these cross-motions for summary judgment.


                                11
judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”   Smith v. Cnty. of Suffolk, 776 F.3d 114, 121 (2d Cir.

2015) (citation omitted).    The moving party bears the burden of

demonstrating the absence of a material factual question, and in

making this determination, the court must view all facts in the

light most favorable to the non-moving party.    See Eastman Kodak

Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992);

Gemmink v. Jay Peak Inc., 807 F.3d. 46, 48 (2d Cir. 2015).    On

cross-motions for summary judgment, the court must construe the

evidence in each case in the light most favorable to the non-

moving party.   Wandering Dago, Inc. v. Destito, 879 F.3d 20, 30

(2d Cir. 2018).

     Once the moving party has made a showing that the non-

movant’s claims cannot be sustained, the party opposing summary

judgment “must set forth specific facts demonstrating that there

is a genuine issue for trial.”    Wright v. Goord, 554 F.3d 255,

266 (2d Cir. 2009) (citation omitted).    “[C]onclusory

statements, conjecture, and inadmissible evidence are

insufficient to defeat summary judgment.”    Ridinger v. Dow Jones

& Co., 651 F.3d 309, 317 (2d Cir. 2011) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.   Anderson v. Liberty Lobby, Inc., 477


                                 12
U.S. 242, 248 (1986).   “An issue of fact is genuine and material

if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.”    Cross Commerce Media, Inc. v.

Collective, Inc., 841 F.3d 155, 162 (2d Cir. 2016).

     “In a diversity action based on attorney malpractice, state

substantive law, here that of New York, applies.”    Nordwind v.

Rowland, 584 F.3d 420, 429 (2d Cir. 2009) (citation omitted).

“To prevail on a claim for legal malpractice under New York law,

a plaintiff must establish: (1) attorney negligence; (2) which

is the proximate cause of a loss; and (3) actual damages.”    Id.

(citation omitted).   “For a defendant in a legal malpractice

case to succeed on a motion for summary judgment, evidence must

be presented in admissible form establishing that the plaintiff

is unable to prove at least one of the essential elements.”

Rubens v. Mason, 387 F.3d 183, 189 (2d Cir. 2004) (citation

omitted).

     To establish negligence, a plaintiff must demonstrate that

“an attorney’s conduct fell below the ordinary and reasonable

skill and knowledge commonly possessed by a member of his

profession.”   Achtman v. Kirby, McInerney & Squire, LLP, 464

F.3d 328, 337 (2d Cir. 2006) (citation omitted).    An “error of

judgment” or a “selection of one among several reasonable

courses of action” does not establish malpractice.    Id.

(citation omitted).   A malpractice action also is “unlikely to


                                13
succeed where an attorney erred because an issue of law was

unsettled or debatable.”    Kempf v. Magida, 832 N.Y.S.2d 47, 49

(App. Div. 2007).   “[A]n attorney may be liable,” however, “for

a failure to conduct adequate legal research.”    Id.   An attorney

also may be liable for “ignorance of the rules of practice,

failure to comply with conditions precedent to suit, or for his

neglect to prosecute or defend an action.”    Achtman, 464 F.3d at

337 (citation omitted).    Establishing negligence generally

requires expert opinion evidence, although “the requirement . .

. may be dispensed with where ordinary experience of the fact

finder provides sufficient basis for judging the adequacy of the

professional service.”    Estate of Nevelson v. Carro, Spanbock,

Kaster & Cuiffo, 686 N.Y.S.2d 404, 405-06 (App. Div. 1999)

(citation omitted); see also Boye v. Rubin & Bailin, LLP, 56

N.Y.S.3d 57, 63 (App. Div. 2017).     Expert opinion evidence also

is unnecessary where the attorney’s conduct falls below any

standard of due care.    Northrop v. Thorsen, 848 N.Y.S.2d 304,

308 (App. Div. 2007).

     To establish proximate cause, “a plaintiff must show that

he or she would have prevailed in the underlying action or would

not have incurred any damages, but for the lawyer’s negligence.”

Rudolf v. Shayne, Dachs, Stanisci, Corker & Sauer, 835 N.Y.S.2d

534, 536 (2007); see also Rubens v. Mason, 527 F.3d 252, 255 (2d

Cir. 2008).   New York courts have recognized that an attorney


                                 14
who negligently advises her client to file an unmeritorious

action may be liable for legal malpractice.    Bd. of Managers of

Bay Club v. Borah, Goldstein, Schwartz, Altschuler & Nahins,

P.C., 948 N.Y.S.2d 347, 348 (App. Div. 2012).

     Damages in a legal malpractice action must be “actual and

ascertainable.”   Rudolf, 835 N.Y.S.2d at 536.    They are

“designed to make the injured client whole.”     Id. at 537

(citation omitted).    Damages may include expenses incurred in

defending the validity of an unmeritorious action, Bd. of

Managers, 948 N.Y.S.2d at 348, as well as “litigation expenses

incurred in an attempt to avoid, minimize, or reduce the damage

caused by the attorney’s wrongful conduct.”    Rudolf, 835

N.Y.S.2d at 537 (citation omitted).

     The cross-motions for summary judgment each address three

separate categories of expenses associated with Lask’s

representation of Rhee-Karn.    Rhee-Karn seeks an award based on

the legal fees and expenses billed in connection with each of

the two federal actions, as well as the action in Family Court.

Lask in turns seeks summary judgment in her favor regarding each

of these categories.

I.   Federal Court Actions

     Rhee-Karn is entitled to summary judgment on her legal

malpractice claim in connection with Lask’s filing of the First

Federal Action.   A few months after she was retained to


                                 15
represent Rhee-Karn in Family Court, Lask suggested to Rhee-Karn

that she file the First Federal Action.    Before filing the

action on December 21, 2012, Lask informed Rhee-Karn that the

Family Court lacked jurisdiction to hear constitutional claims

and that proceeding in federal court was supported by U.S.

Supreme Court caselaw.   The evidence in the record demonstrates

that Lask did not research, much less advise on, any of the

pitfalls of bringing an action in federal court prior to the

filing of the First Federal Action.   Indeed, the evidence in the

record demonstrates that Lask first researched these issues in

May 2013, several months after the action was voluntarily

dismissed on February 5, 2013.   Lask’s failure to research the

law underlying the First Federal Action is not an error of

judgment or a strategic decision gone wrong.    It is the type of

negligent conduct that falls below any standard of care and for

which no expert opinion is necessary. 7   Lask’s negligence also

was the but for cause of all of the legal expenses Rhee-Karn

incurred in connection with the First Federal Action.    Had Lask




7 Rhee-Karn has submitted an expert affidavit in support of her
motion for summary judgment on her claims alleging that the
filing of the two federal court actions constituted legal
malpractice. The parties dispute whether (1) Rhee-Karn timely
filed the report, (2) the expert is conflicted out of opining in
this action because he represented Rhee-Karn in her appeal of
the custody decision in Family Court, and (3) the expert’s
report should be inadmissible under Rule 403, Fed. R. Evid.



                                 16
researched the relevant law, she would not have advised Rhee-

Karn to pursue her constitutional claims in federal court.

Rhee-Karn is therefore entitled to damages for the legal fees

she incurred in connection with the First Federal Action. 8

     Lask, however, has shown that she is entitled to summary

judgment dismissing Rhee-Karn’s legal malpractice claim for

filing the Second Federal Action.     Ample evidence in the record

establishes that Lask researched the relevant issues and advised

Rhee-Karn against filing another federal action as early as May

2013.   Lask repeated these warnings in written communications on

multiple occasions prior to the filing of the action on August

30, 2013.   For example, on May 15, 2013, Lask told Rhee-Karn

that any federal action should be brought after the conclusion

of Family Court proceedings and advised her that “[n]o federal

court is going to get involved.”     On August 28, she stated, “I

am being realistic as to the state of the law which weighs

against you.”   Although Rhee-Karn argues that Lask was unaware

of, or failed to explain, the intricacies of the law supporting

Lask’s advice, in particular the Younger abstention doctrine,

Rhee-Karn does not dispute that Lask repeatedly advised her

against filing the Second Federal Action.     These warnings


8 Lask is incorrect that these damages are speculative. The
legal fees Rhee-Karn incurred from the First Federal Action
constitute actual and ascertainable damages. Bd. of Managers,
948 N.Y.S.2d at 348.


                                17
demonstrate that Lask’s conduct did not fall below the ordinary

and reasonable skill and knowledge commonly possessed by a

member of the legal profession. 9      See Achtman, 464 F.3d at 338.

Rhee-Karn has submitted no evidence that raises a material

question of fact on this issue.

II.   State Court Action

      Lask is also entitled to summary judgment on Rhee-Karn’s

legal malpractice claim to the extent it is addressed to her

representation of Rhee-Karn during the Family Court action.

Rhee-Karn claimed that Lask committed legal malpractice when she

failed to hire a qualified expert to rebut the testimony of Dr.

Brandt, the forensic psychiatrist appointed by the Family Court.

But, the undisputed evidence shows that Lask’s failure to call a

qualified expert to rebut Dr. Brandt’s testimony was not the but

for cause of the Family Court’s decision to award full custody

to the father of Rhee-Karn’s child.       Rhee-Karn does not dispute

that the absence of a qualified expert for rebuttal was not the

but for cause of the Family Court decision.


9 In her February 5, 2019 answer to the TAC, Lask asserts
numerous affirmative defenses arguing that she advised Rhee-Karn
against pursuing the federal actions. An affirmative defense is
“a defendant’s assertion raising new facts and arguments that,
if true, will defeat the plaintiff’s . . . claim, even if all
allegations in the complaint are true.” Saks v. Franklin Covey
Co., 316 F.3d 337, 350 (2d Cir. 2003) (citation omitted). While
an attorney may defeat a legal malpractice claim by arguing that
she adequately advised her client, such an argument is not an
affirmative defense. See Achtman, 464 F.3d at 338.


                                  18
     And while the Family Court did describe Dr. Brandt’s

testimony as “uncontroverted,” the court referenced many other

factors underlying its decision.     For instance, the court

explained that Rhee-Karn refused to answer questions by opposing

counsel even after the court advised her that negative

inferences could be drawn from this refusal.     The court also

determined that Rhee-Karn provided evasive and unreliable

testimony when asked about sensitive information that was leaked

about the case and her child to the New York Post.     On the other

hand, the court found that the father’s testimony revealed that

he is financially and physically able to support his child.       The

court also noted that the father had resided in the same home

throughout the custody dispute, while Rhee-Karn had moved three

separate times and had recently informed the court that she was

no longer employed.   Finally, the court highlighted that Rhee-

Karn had violated several orders of the court during the

pendency of the case and deemed it certain that Rhee-Kharn would

not likely follow court orders if she were awarded sole custody.

On this record, there is no dispute that the alleged negligence

was not the but-for cause of Rhee-Karn’s loss of child custody.

     In addition, in opposition to Lask’s motion for summary

judgment, Rhee-Karn has not submitted a report from a qualified




                                19
expert, 10 much less one that takes issues with Dr. Brandt’s

report and testimony.   Without such evidence, Rhee-Karn has

failed to raise a question of fact regarding causation. 11

     Although the financial impact is negligible in this action,

the parties also dispute whether summary judgment may be granted

regarding the fees Rhee-Karn paid to Gould. 12   Rhee-Karn alleges

that Gould was not qualified to rebut Dr. Brandt’s testimony.

Lask has shown that she is entitled to summary judgment on this

theory, as well.   First, Rhee-Karn has cited no caselaw

supporting her proposal to dispose with the proximate cause

requirement in this context.   Second, to the extent Rhee-Karn

alleges that she is entitled to damages limited to the expenses

she incurred in retaining Gould, she is wrong.    Even if a client

could recover any time an attorney’s negligent conduct were the

but for cause of the client’s expense, Rhee-Karn has not


10The expert reports Rhee-Karn submitted do not address Lask’s
representation of Rhee-Karn in the Family Court proceedings.

11Rhee-Karn argues that summary judgment may not be granted to
Lask because Lask failed to call a qualified expert to rebut Dr.
Brandt’s testimony. This argument misapprehends the shifting of
burdens on summary judgment. Here, the record evidence supports
Lask’s motion. The burden shifts to Rhee-Karn to present
evidence raising a question of fact. She has not done so
through presenting either an expert affidavit to demonstrate
Lask’s professional failings, or the availability of evidence to
rebut Dr. Brandt.

12It appears that Gould was paid $5,000, while the fees and
expenses in connection with Lask’s representation of Rhee-Karn
involve hundreds of thousands of dollars.


                                20
 demonstrated that Lask was negligent in causing her to incur

 these fees.   The only fees that Rhee-Karn paid to Gould was for

 his peer review of Dr. Brandt’s report.    While Rhee-Karn

 provides evidence suggesting that Gould was unqualified to

 provide rebuttal testimony, there is no evidence demonstrating

 that Gould was unqualified to perform the more limited service

 of a peer review report. 13   Rhee-Karn therefore has failed to

 demonstrate that she incurred expenses that were proximately

 caused by Lask’s alleged negligence.

III.   Failure to Prosecute

       Lask’s motion to dismiss Rhee-Karn’s claims for failure to

 prosecute is denied. 14   In considering whether to dismiss a case

 for failure to prosecute, courts consider

       whether: (1) the plaintiff's failure to prosecute
       caused a delay of significant duration; (2) plaintiff
       was given notice that further delay would result in
       dismissal; (3) defendant was likely to be prejudiced
       by further delay; (4) the need to alleviate court
       calendar congestion was carefully balanced against
       plaintiff's right to an opportunity for a day in
       court; and (5) the trial court adequately assessed the
       efficacy of lesser sanctions.




 13Indeed, evidence in the record demonstrates that Gould was
 qualified to issue a peer review report, namely the Family
 Court’s August 29, 2013 Order authorizing Gould to do so.

 14Lask principally refers to Rhee-Karn’s filing of expert
 reports on September 27, 2019, the last date of discovery. Lask
 argues that Rhee-Karn should have identified her expert to Lask
 prior to this date.


                                   21
In re World Trade Center Disaster Site Litig., 722 F.3d 483, 486

(2d Cir. 2013) (citation omitted).      These factors do not weigh

in favor of dismissing this case.      In particular, Lask has not

shown that Rhee-Karn was ever warned that delays in producing

discovery material would cause her case to be dismissed.

                             Conclusion

     Rhee-Karn’s October 18 motion for summary judgment is

granted in part, as is Lask’s October 18 motion for summary

judgment.   Rhee-Karn is granted summary judgment on her legal

malpractice claim addressed to the filing of the First Federal

Action.   Lask is granted summary judgment on the legal

malpractice claims addressed to the filing of the Second Federal

Action and her representation of Rhee-Karn in Family Court.      A

concurrently filed Order will set forth a schedule governing the

further conduct of proceedings in this case.



Dated:      New York, New York
            March 4, 2020


                                 ____________________________
                                        DENISE COTE
                                 United States District Judge




                                  22
